UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-2460



NICOLE NSENGA KYALWE,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-254-927)


Submitted:   June 17, 2005                 Decided:   July 29, 2005


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James Feroli, IMMIGRANT AND REFUGEE APPELLATE CENTER, Alexandria,
Virginia, for Petitioner.   Peter D. Keisler, Assistant Attorney
General, M. Jocelyn Lopez Wright, Assistant Director, Office of
Immigration Litigation, Civil Division, C. Alexander Hewes, Jr.,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Nicole    Nsenga      Kyalwe,    a   native   and    citizen   of    the

Democratic Republic of the Congo, petitions for review of an order

of   the   Board     of   Immigration       Appeals    (Board)    affirming      the

immigration judge’s denial of asylum, withholding of removal and

protection under the Convention Against Torture (CAT).                 To obtain

reversal of a determination finding no eligibility for relief, an

alien   “must   show      that    the   evidence      [s]he   presented    was    so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”             INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992). We have reviewed the administrative record and

the Board’s decision and find that Kyalwe fails to show that the

evidence compels a contrary result.

            Additionally, we uphold the Board’s denial of withholding

of removal.        “Because the burden of proof for withholding of

removal is higher than for asylum--even though the facts that must

be proved are the same--an applicant who is ineligible for asylum

is necessarily ineligible for withholding of removal under [8

U.S.C.] § 1231(b)(3).”       Camara v. Ashcroft, 378 F.3d 361, 367 (4th

Cir. 2004).        As Kyalwe did not show that she is eligible for

asylum, she cannot meet the higher standard for withholding of

removal.

            We also find that Kyalwe fails to meet the standard for

relief under the CAT.            To obtain such relief, an applicant must


                                        - 2 -
establish that “it is more likely than not that he or she would be

tortured if removed to the proposed country of removal.”               8 C.F.R.

1208.16(c)(2)    (2005).     We    conclude      that    substantial   evidence

supports   the   Board’s   finding       that   Kyalwe   failed   to   make   the

requisite showing.

           Accordingly,    we     deny    the   petition    for   review.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                              PETITION DENIED




                                     - 3 -